﻿On behalf of the delegation of the Byelorussian SSRI wish to convey our sincere congratulations to the people, the Government and the Socialist Unity Party of the German Democratic Republic, and to that country's delegation to this session of the Assembly on the occasion of the thirtieth anniversary of the foundation of their State. The celebration of this important anniversary and the ceremonial meeting in Berlin have been clear manifestations of the peace-loving aspirations of the countries of the socialist commonwealth and a striking demonstration of the advantages of the socialist social system.

105.	The international situation in which the thirty- fourth session of the General Assembly is meeting and working is, in principle favourable to the cause of peace and progress, but it is marked at the same time by considerable complications. There is a good deal that is positive in it which coincides with the aspirations of the peoples, but we cannot fail to see also that contrary phenomena are still powerful. The world has not yet rid itself of the propaganda and threat of war, or of social injustice and hegemonistic ambitions. The picture of the international situation is made up of the real policies of States and if, in analysing it, one identifies the most important and fundamental elements, the essence of the problem lies in whether any given State makes as the corner-stone of its foreign policy the task of strengthening international peace and security, or whether it prefers to aim for other goals which may not only fall short of the interests of peace, but may actually oppose them.

106.	As everyone knows the States of the socialist community have made the corner-stone of their foreign policy the prevention of a new world war, the creation of conditions for national liberation and social progress in the world in an atmosphere of international peace and security. The Lenin policy of peace, co-operation and 
friendship among peoples, which they have pursued unswervingly, reflects the essence of the socialist system and its genuinely democratic character. It is dictated by the interests of the broad masses of the workers and is in keeping with the aspirations of all the peoples of the world.

107.	In putting into effect the programme of peace which was proclaimed at the Twenty-fourth Congress of our Leninist Party and developed at its Twenty-fifth Congress, the Soviet State, together with other countries of the socialist community, has achieved major foreign policy successes which have had a most profound and fruitful effect on the whole of contemporary international life. As was stressed by the General Secretary of the Central Committee of the Communist Party of the Soviet Union and Chairman of the Presidium of the Supreme Soviet of the USSR, Comrade L.I. Brezhnev, the Soviet nation is doing everything in its power:
" . . .to develop co-operation with the forces of peace, freedom and progress, to thwart the schemes of aggressive circles and to defend and deepen inter-national detente".

108.	The foreign policies of the USSR and other States of the socialist community are imbued with a sincere concern for strengthening trust and co-operation among States with differing social systems. These policies are linked with the positive changes which have occurred in international life and which together constitute international detente. We are firmly convinced that success in the liberation struggles of the peoples of the world, the struggle against social injustice, reaction and anything which prevents the peoples of the world from marching forward on the road of progress can only strengthen detente.

109.	The Byelorussian people, like all the peoples of the Soviet State, with its many millions of inhabitants, is consistent in its support of the idea that the process of detente should become irreversible and that its benefits should be enjoyed by the peoples of the whole world. Together with all the States of the socialist community we shall continue firmly and purposefully to light for this goal.

110.	A truly historic landmark in the development of detente and a considerable achievement in the struggle to curb the arms race and strengthen international peace and security was the signing of the Treaty between the USSR and the United States on the Limitation of Strategic Offensive Weapons. In order to consolidate this achievement it is necessary that the Treaty be ratified without any artificial delays. The SALT Treaty, which provides for restraining the growth of the strategic potentials of the two great Powers, opens up the possibility of more radical steps aimed at real disarmament and the reduction of the danger of a new war.

111.	Of great importance to the cause of peace are the positive changes which have occurred in recent years in Europe, as reflected in the Final Act of the Helsinki Conference on Security and Co-operation in Europe. But political detente must develop farther in the form of military detente. This end would be served by the conclusion by the States which participated in the Helsinki Conference of a treaty renouncing the first use of nuclear or conventional weapons against one another, as well as by the convening, at the political level, of a conference on strengthening confidence among States, lessening the threat of military confrontation, and reducing the concentration of armed forces and armaments in Europe.

112.	As far as the States of the socialist community are concerned, they have shown goodwill and readiness, constantly and in concrete terms, to build a lasting edifice of peace together with other peoples and to do everything in their power to promote the development of international co-operation. This is demonstrated by the striking and meaningful statement made at this session by Comrade Andrei A. Gromyko, member of the Politburo of the Central Committee of the Communist Party of the Soviet Union and Minister for Foreign Affairs of the USSR, as well as by the statements of the heads of delegations of other fraternal socialist countries. The same goal is sought by the decisions of the meeting of the Political Consultative Committee of the States parties to the Warsaw Treaty, held at Moscow on 23 November 1978, and of the Committee of the Ministers for Foreign Affairs of the States parties to the Warsaw Treaty, which met on 14 and 15 May 1979 in Budapest. We must also point out the very constructive initiatives and proposals of the socialist countries put forward at the Vienna talks on the reduction of armed forces and armaments in Central Europe; these open up real prospects for the achievement of an agreement based on strict observance of the principle of the undiminished security of any of the parties to the agreement.

113.	At the current session of the United Nations General Assembly, the Soviet Union has proposed for consideration by the Assembly, a very topical and important item: "Inadmissibility of the policy of hegemonism in international relations''. The amount of grief and suffering which the policy of hegemonism has brought to mankind in the past is well known. We have seen the colonial empires, wars of aggression aimed at the conquest of the territory of other States, and numerous attempts at domination and the subjugation of one State or people to another, such a policy has always intensified international tension, has destabilized the international situation and has been a source of armed conflicts. But it is particularly dangerous today, given the availability and growth of the means of mass annihilation and destruction. Therefore, we must resolutely condemn the policy of hegemonism in all its forms and, on the basis of the principle of the sovereign equality of States and of the purposes and principles of the United Nations, declare, on behalf of the peoples of the United Nations, that never, under any circumstances, or for any reason whatever, shall any State or groups of States be allowed to make a bid for hegemony m international affairs or to seek a position of domination either in the world as a whole or in any of its regions.

114.	The delegation of the Byelorussian SSR calls upon all States Members of the United Nations actively to support the draft resolution proposed by the Soviet Union in document A/34/243 on the inadmissibility of the policy of hegemonism in international relations. 

115.	We, the Soviet people, sincerely rejoice that more and more peoples around the globe have thrown off the yoke of colonialism and oppression and are building a new life. They all have a profound interest in multiplying the fruits of their creative labours in conditions of peace and progress. We welcome the consolidation of the authority of these States in the world arena and their active struggle for the triumph of the ideals of peace and freedom, a struggle against colonialism, neo-colonialism, racism, imperialism and reaction. They are conducting this struggle, inter alia, in the United Nations and other international organizations, and in the non-aligned movement, whose Sixth Conference recently came to a successful close in Havana and made a weighty contribution to the strengthening of international peace and security, to the struggle against imperialism, colonialism, neo-colonialism, racism and apartheid and to the consolidation of the political and economic independence of the liberated countries.

116.	But among all these positive factors, it is impossible not to see something different: the most reactionary forces of imperialism, the manufacturers of armaments, the militarists, champions of the "cold war" and their hirelings and yes men are not slackening their criminal efforts against detente and disarmament and against the liberation struggle of the peoples of the world. They demand more and more billions in expenditures for military purposes and for the creation of ever more destructive and barbarous weapons and they are striving to deploy these weapons on the territory of other States. The States members of the North Atlantic Treaty Organization, in the 30 years of its existence, have increased their military expenditure tenfold and are continuing to intensify the arms race. Reactionary circles are making attempts to put an end by force to the liberation struggle of the peoples and to interfere in the internal affairs of other States. Aggression has been committed against the Socialist Republic of Viet Nam, provocations continue against the countries of South-East Asia and territorial claims are being made against other States. Israel's aggressive actions continue in the Middle East and the Western monopolistic circles continue to attempt to preserve, by various manoeuvres, the racist regimes in southern Africa. All of this constitutes a serious danger of war.

117.	In this situation there is no more important task than to unite the efforts of all forces of peace, freedom and progress with a view to curbing the aggressors resolutely, curtailing the arms race, expanding and deepening international detente, supplementing political detente with military detente and ensuring the right of all peoples to free and independent development.

118.	It is necessary to seek new effective solutions, including those within the framework of the United Nations, to stop the arms race, first of all the nuclear arms race, and to reverse it. In this connexion, the proposal of the Soviet Union on the cessation of the production of nuclear weapons and the gradual reduction of stockpiles of them until they have been completely liquidated is of special importance. The socialist countries recently submitted in the Committee on Disarmament a proposal on the start of negotiations with regard to this problem, and the United Nations General Assembly should pronounce itself in favour of making this work more active.

119.	The Byelorussian SSR is in favour of the conclusion, on the basis of the draft of the Soviet Union, of an international convention on the non-use of nuclear weapons against those States which have renounced the production and acquisition of nuclear weapons and do not have them on their territory, and is also in favour of reaching an agreement on the non-stationing of nuclear weapons on the territory of States where there are no such weapons at present. The proposal of the Czechoslovak Socialist Republic entitled' 'Adoption of a declaration on international co-operation for disarmament" is very timely and topical.

120.	We should note with satisfaction the progress made in the work of the Committee on Disarmament, in which the USSR and the United States have submitted a joint agreed proposal on the basic elements of a treaty on the prohibition of the development, production, stockpiling and use of radiological weapons. And all the necessary prerequisites exist for the successful completion of the negotiations between the USSR, the United States and the United Kingdom on the treaty on the complete and general prohibition of nuclear- weapons tests. The Soviet-American negotiations on the prohibition of chemical weapons are going on. However, there are difficulties standing in the way of progress in these negotiations, and these are difficulties of an artificial character. It goes without saying that it is not the erection of artificial obstacles in these negotiations but the attainment of mutually acceptable agreements on these questions that would constitute a substantial contribution to the limitation of the arms race.

121.	The need, to work out and to conclude as soon as possible a world treaty on the non-use of force in inter-national relations continues to be exceedingly important.

122.	The ensuring of lasting peace and the security of peoples presupposes the need to eliminate existing hotbeds of tension. While confirming our well-known position on the question of Cyprus and on the need for the withdrawal of all foreign troops from the territory of South Korea, we should like to draw attention to the problem of the Middle East. The situation in that region as recently become more complicated and more dangerous as a result of the conclusion under the aegis of the United States of a separate Israeli-Egyptian treaty. Any attempts to present this treaty as a kind of "first step" in the cause of a settlement in the Middle East should not mislead anyone. It is not a "settlement" but an imposed collusion aimed at barring the Arab people of Palestine from exercising their legitimate national rights and at consolidating the Israeli occupation of a part of the Arab lands, encouraging the aggressor and instigating Israel to new aggressive actions against the Arab peoples. Recent events in the Middle East indisputably confirm such a conclusion.

123.	The only way to establish a just and lasting peace in the Middle East is through a comprehensive settlement with the participation of all parties concerned, including the PLO, a settlement which would make it possible for the lands conquered from the Arab countries in 1967 to be returned to them, for the Arab people of Palestine to exercise their right to self-determination and the creation of their own independent State, and for all the peoples and countries of this region to enjoy their guaranteed right to a secure existence and development.

124.	The Byelorussian SSR wishes to express its solidarity with all peoples which have become the victims of imperialist pressures. We categorically condemn expansionism in the policy of China and confirm our full support for the peoples of the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea in their just struggle for the protection of their freedom and independence. The recent aggression of China against Viet Nam and its threats to take up arms again to teach Viet Nam "a second lesson"—all this constitutes a threat to peace and security in Asia and throughout the world.

125.	Our time is one of profound social transformations in many countries of the world. In Asia, Africa and Latin America the peoples seek to be the masters of their own destinies; and when tyrannical and pro- imperialist regimes fall, as happened recently in Afghanistan, Kampuchea, Iran and Nicaragua, this is a victory for both the peoples who suffered from the oppression of such regimes and, ultimately, the cause of peace and progress of all mankind.

126.	The United Nations must take into account the realities of today. We fully support the legitimate right of the People's Revolutionary Council of the People's Republic of Kampuchea to represent in the United Nations and in other international organizations the Kampuchean people, who rid themselves of the clique of barbarians that had exterminated 3 million Kampucheans to please alien interests. We shall continue an active struggle in this matter, and we are confident that they will find a just solution.

127.	The just struggle which the peoples of Africa, supported by the progressive forces of the world, are waging for the full and complete elimination of the vestiges of colonialism, racism and apartheid has entered a final phase. The formation of a free Africa is taking place in conditions of acute confrontation between the forces of national liberation and progress and the forces of imperialism and reaction, which seek to impede this irreversible process and even to launch a counter-attack. This is evidenced by the situation which has evolved in southern Africa, where the racists, supported by imperialist circles, are undertaking desperate efforts to break the will to victory of the patriots of Zimbabwe and Namibia and thus to maintain that region as a preserve of racism and oppression, as well as a bridge-head menacing independent Africa.

128.	The Byelorussian SSR has consistently supported the immediate exercise of the inalienable rights of the peoples of southern Africa to self-determination and independence; the transfer of all power to the peoples of Zimbabwe and Namibia and their authentic representatives, the Patriotic Front and SWAPO; and the eradication of the shameful system of apartheid in the Republic of South Africa. We resolutely condemn the manoeuvres of the neo-colonialists in southern Africa and the aggressive actions of the racists against the forces of national liberation and against neighbouring independent countries; and we support the demands for the application to the racist regimes of effective and comprehensive international sanctions in accordance with the United Nations Charter. We condemn the intrigues of the forces of imperialism and reaction, which aim at sowing discord and conflict among the peoples of independent Africa and hampering the exercise of the will of those peoples to build their relations on the basis of mutual respect for independence, territorial integrity and historically formed borders.

129.	The solution of the problem of reducing the danger of war and bringing about disarmament—the most global problem of our times—is a prerequisite for the solution of problems facing mankind, including the problem of development. This would create the material guarantees for a peaceful future for all the peoples of the world and would make it possible to divert funds released by the reduction in military budgets to the needs of economic development and to social and cultural progress.

130.	The struggle by the developing countries to strengthen their national independence from imperialism, to ensure their economic independence and to let the peoples of the world enjoy the real results of their national independence acquires an ever broader scope and deeper character. The key to overcoming the age-old backwardness of these countries lies in radical social and economic reforms which would release a tremendous amount of collective energy from their peoples. This truth is confirmed by the fact that a growing number of the developing countries are choosing the progressive path to development and are carrying out fundamental social and economic reforms and are achieving tangible results in their development.

131.	As far as equitable international economic co-operation is concerned, an important role should be played by a further restructuring of international economic relations on a just and democratic basis. The fundamental principles of such a restructuring are provided for in such important decisions of the General Assembly as the Charter of Economic Rights and Duties of States and the Declaration and Programme of Action on the Establishment of a New International Economic Order.

132.	However, although quite some time has elapsed since the adoption of these decisions, their provisions remain unfulfilled, due to the policies of monopolistic circles in the capitalist countries, which continue to pursue a neo-colonialist course, perpetuating and intensifying their exploitation of the developing countries and maintaining their privileges in international economic relations. The so-called assistance by the West to the developing countries still constitutes but a fragment of the profits, interests and dividends earned by the capitalist monopolies through the exploitation of the developing countries and dependent peoples.

133.	The Byelorussian SSR unswervingly supports the normalization of commercial and economic relations, the removal of all forms and manifestations of exploitation, discrimination and diktat and the establishment of genuinely equitable and mutually beneficial relations among States with strict observance of the principle of non-interference in one another's internal affairs.

134.	The activities of the States members of the Council for Mutual Economic Assistance [CMEA] are a model for such co-operation. In three decades of co-operation, the CMEA member States, through the heroic and relentless toil of their peoples and in spite of the losses and destruction of the Second World War, have increased the volume of their industrial production by 17 times and have approximately tripled their gross agricultural production. Only one tenth of the world population live in the CMEA countries, but they smelt nearly every third ton of steel produced in the world, produce two out of every five tons of mineral fertilizer, manufacture more than one quarter of metal- working equipment and build approximately as many apartments as the "Common Market" countries and the United States together. Through assistance by the CMEA member States, about 4,000 projects have been or are being built in the developing countries: iron and steel plants with a total output of 30 million tons of steel a year; electric power stations with a total output of 16 million kilowatts; about 1 million graduate engineers, technicians and other specialists have been trained. The foreign trade turnover of the CMEA countries with the developing countries increased more than 40 times from 1950 to 1977.

135.	This year, 1979, is the International Year of the Child. This is widely celebrated in our Republic where, as a result of the Great October Socialist Revolution and the construction of a developed socialist society, the rising generation is being given the best that people can have and the children are surrounded by constant care; in our society every person can rest assured about the future of his children.

136.	We support activities within the framework of the International Year of the Child in the defence of the children of the whole world from suffering and sorrow, racial discrimination and exploitation, misery and war. The right of children of all peoples to a happy and joyous childhood must be guaranteed.

137.	The delegation of the Byelorussian SSR attaches great importance to the development of international co-operation in encouraging respect for human rights. This co-operation should be brought about primarily through the participation by all States in existing international conventions and covenants in the human rights field and in their implementation. These are the International Covenants on Human Rights, the International Convention on the Elimination of All Forms of Racial Discrimination, the Convention on the Prevention and Punishment of the Crime of Genocide, the International Convention on the Suppression and Punishment of the Crime of Apartheid and others.

138.	This co-operation should also be brought about through the resolute struggle by the international community, including the United Nations, against the flagrant and massive violations of human rights which are occurring today in southern Africa, in the Arab territories occupied by Israel, in Chile and in all other places where the imperialists and their henchmen are violating basic human rights.

139.	Co-operation in encouraging respect for human rights should not be used as an opportunity for interference in the internal affairs of other States or for the incitement of hostility and hatred towards other peoples. Co-operation in this field cannot be facilitated by proposals to change the structure and powers of the bodies in the human rights field formed within the framework of the United Nations or by attempts to create any supranational bodies.

140.	The Byelorussian SSR favours strengthening the role of the United Nations in maintaining international peace and security and in the development of international co-operation in various fields by means of the strictest observance of its Charter, and we cannot support proposals for the revision of this Charter, wherever they come from and under whatever pretext they are made.

141.	The peoples of the world want secure and irreversible peace, a peace open to broad international co-operation in the name of progress. "For peace", as was stressed by Comrade L.I. Brezhnev, "is life and progress, the prospect of a happy future—children's joyful laughter and smiles—a kind and generous sun over our blue planet" 

142.	To justify these hopes of peoples, to promote the deepening of detente, to search for ways and means of solving the problems of halting the arms race and bringing about disarmament, to contribute to the settlement of urgent international problems, to develop inter-national co-operation—herein, we are deeply convinced, lies the high duty of the United Nations, and the current session of the General Assembly is in duty bound to make its weighty contribution to this noble cause.